Title: To George Washington from John Jay, 25 April 1779
From: Jay, John
To: Washington, George



Sir,
Philadelphia 25th April 1779

After Congress adjourned yesterday I was favored with two Letters from your Excellency, both of the 23rd Inst.—They shall be communicated to Congress in the morning.

Herewith enclosed are sundry respecting Coll Steele’s Tryal at Fort-Pitt—They ought to have accompanied the others on that Subject. I have the honor to be with the greatest Respect & Esteem your Excellys most Obedt Sert
John Jay Presidt